Order, Supreme Court, New York County, entered on September 11, 1972, denying petitioner’s application to stay arbitration, pursuant to CPLR 7503, (subd. [e]), unanimously reversed, on'the law, without costs and without disbursements, the application granted and arbitration stayed. Claimant failed to comply with the condition precedent to coverage, under the uninsured motorist indorsement of his automobile policy which required that he, within 24 hours, report to the police the alleged hit-and-run incident which gave rise to his claim. In the circumstances, the fractured elbow allegedly sustained by claimant does not excuse his failure to report the occurrence within the prescribed time limit. (Matter of Davis [MYAIC], 33 A D 2d 663.) Concur — Stevens, P. J., McGivern, Kupferman, Lane and Capozzoli, JJ.